United States Court of Appeals,

                                     Eleventh Circuit.

                                       No. 98-2229

                                 Non-Argument Calendar.

                     UNITED STATES of America, Plaintiff-Appellee,

                                            v.

489 CASES SHRIMP, packed by Zhousban Import and Export Corporation of Zhejiang, China,
Defendant,

                  SIGMA INTERNATIONAL, INC., Claimant-Appellant.

                     UNITED STATES of America, Plaintiff-Appellee,

                                            v.

     462,000 POUNDS OF FROZEN SHRIMP, Located anywhere on the premises of Sigma
International, Inc., 333 16th Avenue So., St. Petersburg, Florida, Defendant,

                  SIGMA INTERNATIONAL, INC., Claimant-Appellant.

                     UNITED STATES of America, Plaintiff-Appellee,

                                            v.

   6,343 CASES SHRIMP, Located at Sigma International, Inc., 333 16th Avenue South, St.
Petersburg, Florida, Defendant,

                  SIGMA INTERNATIONAL, INC., Claimant-Appellant.

                     UNITED STATES of America, Plaintiff-Appellee,

                                            v.

    900 CASES SHRIMP, Located at Sigma International, Inc., 333 16th Avenue South, St.
Petersburg, Florida, Defendant,

                  SIGMA INTERNATIONAL, INC., Claimant-Appellant.

                                      Sept. 15, 1998.
Appeal from the United States District Court for the Middle District of Florida. (Nos. 95-1575-Civ-
T-24B, 95-1947-Civ-T-24B, 96-2603-Civ-T-24B, 97-197-Civ-T-24B), Susan C. Bucklew, Judge.

Before BLACK and HULL, Circuit Judges, and FAY, Senior Circuit Judge.

         PER CURIAM:

         The question presented is whether or not the district court abused its discretion in requiring

Sigma to pay the expenses incurred by the Florida Department of Agriculture and Consumer

Services. We hold the award was proper and not an abuse of discretion.

         Sigma engaged in a scheme to bring adulterated shrimp into the United States where the

shrimp was to be sold fraudulently. Federal agents executed a search warrant and discovered the

adulterated, decomposed shrimp. Because these agents lacked the authority to immediately stop the

sale of the shrimp, the Florida Department of Agriculture and Consumer Services was asked to come

in and take appropriate action. It did and the shrimp was kept off the market. Both the federal

authorities and the state agency incurred costs. The district court ordered all of these costs paid by

Sigma.

         Sigma objects to only the $143,001.30 awarded to FDACS. It argues that FDACS was

neither a party nor an intervenor in this action and that 21 U.S.C. § 334 simply does not reach so far.

         21 U.S.C. § 334(d)(1) provides:

         Any food, drug, device, or cosmetic condemned under this section shall, after entry of the
         decree, be disposed of by destruction or sale as the court may, in accordance with the
         provisions of this section, direct and the proceeds thereof, if sold, less the legal costs and
         charges, shall be paid into the Treasury of the United States; but such article shall not be
         sold under such decree contrary to the provisions of this chapter or the laws of the
         jurisdiction in which sold. After entry of the decree and upon the payment of the costs of
         such proceedings and the execution of a good and sufficient bond conditioned that such
         article shall not be sold or disposed of contrary to the provisions of this chapter or the laws
         of any State or Territory in which sold, the court may by order direct that such article be
         delivered to the owner thereof to be destroyed or brought into compliance with the
         provisions of this chapter under the supervision of an officer or employee duly designated

                                                   2
       by the Secretary, and the expenses of such supervision shall be paid by the person obtaining
       release of the article under bond.

       21 U.S.C. § 334(e) reads:

       When a decree of condemnation is entered against the article, court costs and fees, and
       storage and other proper expenses, shall be awarded against the person, if any, intervening
       as claimant of the article.

       The district court followed the provisions of the statutory scheme in setting the conditions

under which Sigma could reprocess this shrimp into "chum" (bait for fishing operations). A portion

of the "proper expenses" found by the district court was that incurred by the FDACS. These costs

are not duplicative of any others and there is no dispute over the reasonableness thereof. Although

we find no existing precedent on point, we think the plain language of the statutes involved provides

ample authority for the ruling. There is simply no indication that only expenses incurred by the

federal government are covered or that only parties may be so protected. Under the facts of this

case, about which there is no dispute, we find no abuse of discretion.

       The judgment of the district court is AFFIRMED.




                                                 3